Citation Nr: 1031330	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-35 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a right hand 
injury, to include arthritis (right hand disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2001 to 
September 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Veteran testified before the undersigned 
Veterans Law Judge through a videoconference hearing in November 
2007, and a transcript of such hearing has been associated with 
the claims file.

This issue was previously before the Board in October 2008, at 
which point the case was remanded for further development.  The 
issue of entitlement to service connection for a lumbar spine 
disorder was also remanded for further development at that time.  
However, service connection was granted for lumbar strain in a 
rating decision of which the Veteran was notified in June 2010.  
As such decision constitutes a full grant of that benefit, the 
issue of a lumbar spine disorder is no longer before the Board.  
With respect to the claimed right hand disorder, as discussed 
below, the agency of jurisdiction (AOJ) substantially complied 
with the remand instructions and, therefore, a further remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The Veteran's representative raises a claim for a total 
disability rating on the basis of individual 
unemployability due to service-connected disabilities 
(TDIU) in his post-remand brief.  In particular, the 
representative asserts that the Veteran has a combined 
disability rating of 80 percent, and he should be 
considered for a TDIU because he reported being unemployed 
at the most recent VA examination.  As such claim has not 
been adjudicated by the AOJ, the Board has no jurisdiction 
over the matter.  Therefore, the claim for a TDIU is 
referred to the AOJ for appropriate action.




FINDINGS OF FACT

The Veteran sustained an injury to the knuckle of the long 
(middle) finger on the right hand during service; however, the 
weight of the evidence fails to establish a current right hand 
disability, to include arthritis, as a result of such in-service 
injury.


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by 
active duty military service on either a direct or presumptive 
basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in October 2005, prior to 
the initial unfavorable rating decision, of the evidence and 
information necessary to substantiate his claim, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
In March 2006, he was further advised of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  The Veteran 
was again notified of such requirements in October 2008, in 
compliance with the prior remand.  Any timing defect with respect 
to the latter two letters has been cured by the subsequent 
readjudication of his claim, to include in an April 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

With regard to the duty to assist, the evidence of record includes 
service treatment records and post-service VA treatment records, 
and there is no indication that the Veteran receives any benefits 
from the Social Security Administration pertaining to his claimed 
disability.  With respect to service treatment records, it is 
unclear whether the records in the claims file were provided 
exclusively by the Veteran or were obtained directly from the 
service department, as directed in the prior remand.  However, the 
Veteran has not claimed that any service treatment records are 
missing, and the evidence of record confirms his in-service injury 
to the right hand.  As such, there is no indication that any 
further attempts to obtain service treatment records directly from 
the service department would be of any benefit to the Veteran's 
claim.  

Concerning post-service treatment records, as noted in the prior 
remand, the Veteran testified at the November 2007 hearing that he 
had seen VA and other providers for symptoms in his right hand.  
In compliance with the prior remand, the AOJ requested the Veteran 
to identify any VA or private providers since service, 
specifically including any treatment for his right hand, in 
October 2008.  However, the Veteran did not provide any further 
identifying information for any such providers in response to this 
request.  Nevertheless, VA treatment records dated from September 
2005 forward have been obtained and considered.  VA's duty to 
assist in developing the pertinent facts and evidence in 
connection with a claim is not a one-way street, and the Veteran 
has a responsibility to cooperate in such development.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's 
failure to fully cooperate with the development process, the Board 
finds that VA took all reasonable efforts to obtain post-service 
treatment records to substantiate his claim.

Additionally, the Veteran was afforded VA examinations pertaining 
to his right hand in March 2006 and April 2009.  In compliance 
with the prior remand, the most recent VA examiner addressed both 
the musculoskeletal and neurological aspects of the claimed 
disability after reviewing the entire claims file, examining the 
Veteran, and discussing the results of all radiographic 
examinations.  As the examiner found no current right hand 
disability, she did not express an opinion as to whether any such 
disability is related to the in-service right hand injury.  

The Board notes that the Veteran's representative argues in the 
post-remand brief that the most recent VA examination is 
inadequate.  In particular, he asserts that the examiner failed to 
conduct adequate testing to confirm the Veteran's subjective 
complaints of cramping in the right hand after repetitive use for 
30 minutes, as there is no indication that the repetitive movement 
testing lasted for that period of time.  However, the examination 
report reflects that the examiner conducted in-depth testing to 
determine the existence of any right hand disability, and she 
expressly considered the Veteran's subjective complaints of pain 
and cramping after prolonged repetitive use.  As such, the 
examination is adequate in this respect.  The Veteran's 
representative also argues that the VA examiner improperly failed 
to provide a rationale for her statement that the Veteran's 
reported hand cramping is not related to his in-service injury.  
However, as the examiner determined that there was no current 
disability, a nexus opinion was not necessary.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service 
connection where there is no present disability).  As such, the 
Board finds that the medical evidence of record is sufficient to 
fairly adjudicate the Veteran's claim, and no further VA 
examination is necessary.

For the foregoing reasons, the Board finds that the AOJ 
substantially complied with all remand directives.  See Dyment, 13 
Vet. App. at 146-47.  In the circumstances of this case, a further 
remand would serve no useful purpose, as it would unnecessarily 
impose additional burdens on VA with no benefit to the Veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Specifically, VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by a decision on the 
merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be presumed to 
have been incurred in or aggravated by service if they manifest to 
a degree of 10 percent within one year after separation from 
service, even if there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
If a chronic disease is noted during service (or within the 
applicable presumptive period), subsequent manifestations of the 
same disease at any later date will be service connected unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may be 
granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran seeks service connection for "hand 
pain, possibly arthritis" and a right hand knuckle injury.  See 
September 2005 claim.  He reports that he sustained an injury 
during his last round of training on active duty, when part of a 
cannon landed on his right hand and "smashed" his knuckle, 
flattening the bone and causing swelling for "a long time."  He 
further reports that he received no medical care during service 
but, instead, was treated with light duty restrictions and a 
wrap, due to his upcoming release from active duty.  The Veteran 
states that he was sent to the VA facility for x-rays after 
discharge.  He admits that x-rays conducted at that time showed 
no fracture, and his providers saw no abnormalities and have not 
diagnosed him with arthritis.  However, the Veteran states that 
his knuckle is visibly different in shape or "flat" when 
compared to the other hand.  He denies any medical treatment 
since that initial evaluation and treatment shortly after 
discharge, but he states that he takes over-the-counter 
medications for pain when it gets bad.  See March 2006 VA 
examination report; November 2007 hearing transcript.  

Service treatment records document no specific treatment for a 
right hand injury.  However, in a July 2005 examination and 
report of medical assessment shortly before discharge from active 
duty, the Veteran reported being assigned to light duty due to a 
right hand injury in June 2005.  He stated that his right knuckle 
was damaged in training and he was unable to make a fully closed 
fist or fully extend his fingers without pain, and that his right 
knuckle felt fractured.  As such, the Board finds that the 
evidence establishes a right hand injury during service.

The Board notes that the Veteran was awarded a Combat Action 
Ribbon, which indicates that he engaged in combat during service.  
Under 38 U.S.C.A. § 1154(b), if the evidence of record 
establishes that a veteran engaged in combat with the enemy, it 
will be presumed that the claimed in-service event or injury 
occurred as reported if it is consistent with the circumstances, 
conditions, or hardships of such service.  Here, the Veteran does 
not claim that his injury occurred under combat conditions and, 
moreover, his service treatment records confirm a right hand 
injury during service.  Therefore, the combat presumption 
provides no further support for his claim.  To be entitled to 
service connection, the evidence must still establish both the 
presence of a current disability and competent evidence of a 
nexus between the in-service event and the disability in 
question.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994). 

At a March 2006 VA general medical examination, the Veteran 
reported that his right hand injury had improved since onset, and 
he was receiving no current treatment.  He stated that he had 
treated the condition in the past by not using his right hand.  
Range of motion testing of the right middle metacarpophalangeal 
(MCP or MP) joint revealed flexion from 0 to 90 degrees and 
extension from 0 to 20 degrees, with no additional limitation of 
motion upon repetitive use.  The Board notes that this 
constitutes normal function for VA purposes.  See 38 C.F.R. § 
4.71a, Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand, Note (1) (2009).  X-rays revealed 
no abnormalities, including no fracture or arthritic changes.  
The VA examiner opined that there was no current objective 
evidence of a right hand or knuckle injury.

In his April 2006 notice of disagreement, the Veteran argued that 
the above VA examination results were inaccurate because he had 
pain and swelling and could not make a closed fist without pain.  
He stated that he was having less pain than normal during the VA 
examination because he had taken painkillers for his back.  

At an April 2009 VA hand examination, the Veteran confirmed his 
history as reported at the previous VA examination.  He reported 
intermittent symptoms with remissions since onset, and no current 
treatment.  The Veteran denied any overall decrease in hand 
strength or dexterity, but he reported symptoms of pain and 
stiffness in the right long finger.  He further reported flare-
ups after any sustained  repetitious activity, in that he would 
get cramping, stiffness, and pain in the whole hand after about 
30 minutes.  The Veteran stated that this did not occur as often 
when he was not working bagging plastics at a factory, as his 
other jobs were not as repetitious.  He further stated that 
symptoms were alleviated if he rested for awhile or decreased 
activity for approximately 30 minutes.  The Veteran reported that 
these flare-ups occur every 5-6 months and last for hours, with a 
severity of 6-7 on a 10-point scale due to pain and cramping.  He 
stated that he can still function during flare-ups but has to 
"back off" for about 30 minutes.  The Veteran reported that 
these symptoms do not occur without sustained repetitious motion, 
and they affect the whole hand.  When specifically asked about 
the knuckle that was injured, he stated that he has daily low or 
dull pain with stiffness, and no particular flares as to that 
joint itself.  

Range of motion testing of the long finger MCP joint on both 
hands revealed flexion from 0 to 95 degrees and extension to at 
least 20 degrees.  There was no objective evidence of pain upon 
active range of motion or after repetitive movement, and no 
additional limitation of motion after repetitive movement.  The 
examiner explained that the Veteran was instructed to close his 
fist tightly and open it with full extension for multiple rapid 
repetitions.  The Veteran responded that there was no pain during 
such exercise, and there were no complaints or demonstration of 
hand cramping.  He had no difficulty making a fully closed fist 
and fully extending all digits on both hands.  A stress test was 
also performed, in which the Veteran performed repetitive pushing 
and pulling motions, which showed normal strength, endurance, and 
dexterity.  Further, the examiner observed the Veteran having no 
difficulty during the interview while handling items and turning 
pages in a phone book.  X-rays were again normal.  
Neurologically, sensation was intact throughout the hand and 
digits, and Phalen's and Tinel's signs were negative.  

The April 2009 VA examiner opined that there was no evidence of 
any pathology or disability of the MCP long finger of the right 
hand, and both hands were normal.  She further opined that the 
reported "flare" with respect to the whole right hand is a 
separate issue and is due to post-military employment.  The 
examiner noted the Veteran's right hand injury reflected in the 
service treatment records, as summarized above, that current and 
former x-rays were normal, and that there was no evidence of any 
VA treatment for right hand symptoms.  

Based on the foregoing evidence, the Board finds that the Veteran 
is not entitled to service connection for his claimed right hand 
disorder, as the weight of the evidence does not establish a 
current disability.  In this regard, the Board has considered the 
Veteran's lay testimony that he has a current right hand 
disability as a result of his in-service injury to the right 
middle knuckle.  Lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  However, the nature of the Veteran's 
right hand condition is such that he is not competent to identify 
the specific medical condition that is causing his symptoms.  
Moreover, the Veteran has expressly stated that VA providers have 
told him that nothing is wrong with his hand, and he has not been 
diagnosed with any disability, to include arthritis.  As such, 
the Board finds that the Veteran is not competent to establish a 
current diagnosis under these circumstances, and the only 
competent evidence of record with respect to such issue is from 
the VA examiners.  

As discussed above, both the March 2006 and April 2009 VA 
examiners determined that there was no current right hand 
disability, to include arthritis.  Both examiners considered the 
Veteran's reported medical history and his subjective and 
objective symptoms.  Further, the most recent examiner expressly 
reviewed the entire claims file, including service treatment 
records, post-service VA treatment records, and x-rays which 
showed no evidence of arthritis.  The Board acknowledges the 
Veteran's complaints of pain and cramping in the right hand after 
prolonged repetitive motion.  However, cramping is analogous to 
pain, and pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted).  
Moreover, while the Veteran argues that he was unable to fully 
open or close his fist without pain in March 2006 irrespective of 
prolonged use, the April 2009 VA examination report reflects that 
he was able to do so with no difficulty at that time.  As such, 
the evidence of record does not establish that the Veteran's 
symptoms rise to the level of a disability subject to VA 
compensation.  

As there is no currently diagnosed right hand disability, service 
connection may not be granted at this time.  See Brammer, 3 Vet. 
App. at 225.  The preponderance of the evidence is against the 
Veteran's claim and, therefore, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 C.F.R. § 3.102.  
The Veteran is encouraged to apply to reopen his claim in the 
future should there be evidence that his right hand symptoms rise 
to the level of a disability.


ORDER

Service connection for residuals of a right hand injury is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


